Exhibit 10.306

THE CHARLES SCHWAB CORPORATION 2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

Name of Grantee:

  

Total Number of Shares Granted:

  

Exercise Price Per Share:

  

Grant Date:

  

Expiration Date:

  

Accelerated Vesting on Retirement:

   Yes

Vesting Schedule:

   So long as you remain employed in good standing by Schwab or its subsidiaries
and subject to the terms of the Nonqualified Stock Option Agreement, you will
acquire the right to exercise this option (become “vested” in this option) on
the following dates and in the following amounts:

 

Number of shares that will vest on Vest Date

Percentage of the Total
Number of Shares
Granted under this
Option That Will Vest

 

Vesting Date

25%   1st Anniversary of Grant Date 25%   2nd Anniversary of Grant Date 25%  
3rd Anniversary of Grant Date 25%   4th Anniversary of Grant Date

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Nonqualified Stock Option Agreement, both of
which are made a part of this notice. Please review the Nonqualified Stock
Option Agreement and the Plan carefully, as they explain the terms and
conditions of this option. You agree that Schwab may deliver electronically all
documents relating to the Plan or this option (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that Schwab is required to deliver to its stockholders.



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

Tax Treatment    This option is a nonqualified stock option and is not intended
to qualify as an incentive stock option under federal tax laws. Vesting   
Subject to the provisions of this Agreement, this option becomes vested in
installments as described in the Notice of Stock Option Grant. Accelerated
Vesting   

This option will become fully exercisable if your service with Schwab and its
subsidiaries terminates on account of your death or disability.

 

If “Yes” appears next to “Accelerated Vesting on Retirement” in the Notice of
Stock Option Grant, this option will become fully exercisable if your service
with Schwab and its subsidiaries terminates on account of your retirement
provided that your retirement occurs at least two years after the Grant Date
indicated in the Notice of Stock Option Grant.

 

If, prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in the Plan document), this option will become fully
exercisable immediately preceding the change in control. If Schwab’s
Compensation Committee (or its delegate) (the “Compensation Committee”)
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.

Definition of Disability    For all purposes of this Agreement, “disability”
means that you have a disability such that you have been determined to be
eligible for benefits under Schwab’s long-term disability plan. Definition of
Retirement   

For all purposes of this Agreement, “retirement “ will mean any termination of
employment with Schwab and its subsidiaries for any reason other than death at
any time after you attain age 55, but only if, at the time of your termination,
you have been credited with at least 10 years of service.

 

The phrase “years of service” above has the same meaning given to it under the
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

Exercise Procedures    You or your representative may exercise this option by
following the procedures prescribed by Schwab. If this option is being exercised
by your representative, your representative must furnish proof satisfactory to
Schwab of your representative’s right to exercise this option. After completing
the prescribed procedures, Schwab will cause to be issued

 

2



--------------------------------------------------------------------------------

   the shares purchased, which will be registered in the name of the person
exercising this option. Forms of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one of
the following forms:

 

Cash, your personal check, a cashier’s check or a money order.

 

•        Shares of Schwab stock that are surrendered to Schwab. These shares
will be valued at their fair market value on the date when the new shares are
purchased.

 

•        By delivery (in a manner prescribed by Schwab) of an irrevocable
direction to Charles Schwab & Co., Inc. to sell shares of Schwab stock
(including shares to be issued upon exercise of this option) and to deliver all
or part of the sale proceeds to Schwab in payment of all or part of the exercise
price.

Term    This option expires no later than the Expiration Date specified in the
Notice of Stock Option Grant but may expire earlier upon your termination of
service, as described below. Termination of Service   

This option will expire on the date three months following the date of your
termination of employment with Schwab and its subsidiaries for any reason other
than on account of death, disability or retirement. The terms “disability” and
“retirement” are defined above.

 

If you cease to be an employee of Schwab and its subsidiaries by reason of your
disability or death, then this option will expire on the first anniversary of
the date of your death or disability.

 

If you cease to be an employee of Schwab and its subsidiaries by reason of your
retirement, then this option will expire on the second anniversary of the date
of your retirement.

Effect of Entitlement to Severance    If you are entitled to severance benefits
under The Charles Schwab Severance Pay Plan (or any successor plan), then
vesting of this option shall be determined under the terms of that plan.
Cancellation of Options    To the fullest extent permitted by applicable laws,
this option will immediately be cancelled and expire in the event that Schwab
terminates your employment on account of conduct contrary to the best interests
of Schwab, including, without limitation, conduct constituting a violation of
law or Schwab policy, fraud, theft, conflict of interest, dishonesty or
harassment. The determination whether your employment has been terminated on
account of conduct inimical to the best interests of Schwab shall be made by
Schwab in its sole discretion.

 

3



--------------------------------------------------------------------------------

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to Schwab to pay any
applicable withholding of income and employment taxes that may be due as a
result of the option exercise. With Schwab’s consent, these arrangements may
include without limitation withholding shares of Schwab stock that otherwise
would be issued to you when you exercise this option. Restrictions on Exercise
and Issuance or Transfer of Shares    You cannot exercise this option and no
shares of Schwab stock may be issued under this option if the issuance of shares
at that time would violate any applicable law, regulation or rule. Schwab may
impose restrictions upon the sale, pledge or other transfer of shares (including
the placement of appropriate legends on stock certificates) if, in the judgment
of Schwab and its counsel, such restrictions are necessary or desirable to
comply with applicable law, regulations or rules. Stockholder Rights    You, or
your estate or heirs, have no rights as a stockholder of Schwab until you have
exercised this option by giving the required notice to Schwab and paying the
exercise price. No adjustments are made for dividends or other rights if the
applicable record date occurs before you exercise this option, except as
described in the Plan. No Right to Employment    Nothing in this Agreement will
be construed as giving you the right to be retained as an employee, consultant
or director of Schwab and its subsidiaries for any specific duration or at all.
Transfer of Option   

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.

 

You may transfer this option as a gift to one or more family members. For this
purpose, “family member “ means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father- in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household, e.g., a domestic partner, other than a tenant or employee, a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.

 

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.

 

4



--------------------------------------------------------------------------------

  

In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

 

Limitation on Payments    If a payment from the Plan would constitute an excess
parachute payment or if there have been certain securities law violations, then
your award may be reduced or cancelled and you may be required to disgorge any
profit that you have realized from your award.    If a disqualified individual
receives a payment or transfer under the Plan that would constitute an excess
parachute payment under the Internal Revenue Code of 1986, as amended (the
“Code”), such payment will be reduced, as described below. Generally, someone is
a “disqualified individual” if he or she is (a) an officer of Schwab, (b) a
member of the group consisting of the highest paid 1% of the employees of Schwab
or, if less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder
of Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
Auditors in accordance with section 280G(d)(5) of the Code.    In the event that
the independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount; provided, however, that the Compensation Committee may
specify in writing that the award will not be so reduced and will not be subject
to reduction under this section.    For this purpose, the “Reduced Amount” will
be the amount, expressed as a present value, which maximizes the aggregate
present value of the Payments without causing any Payment to be nondeductible by
Schwab because of section 280G of the Code.    If the Auditors determine that
any Payment would be nondeductible because of section 280G of the Code, then
Schwab will promptly give you notice to that effect and a copy of the detailed
calculation and of the Reduced Amount. You may then elect, in your discretion,
which and how much of the Payments will be eliminated or reduced (as long as
after such election, the aggregate present value of the Payments equals the
Reduced Amount). You will advise Schwab in writing of your election within 10
days of receipt of the notice. If you do not make such

 

5



--------------------------------------------------------------------------------

   an election within the 10-day period, then Schwab may elect which and how
much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.    As promptly
as practicable following these determination and elections, Schwab will pay or
transfer to or for your benefit such amounts as are then due to you under the
Plan, and will promptly pay or transfer to or for your benefit in the future
such amounts as become due to you under the Plan.    As a result of uncertainty
in the application of section 280G of the Code at the time of an initial
determination by the Auditors, it is possible that Payments will have been made
by Schwab which should not have been made (an “Overpayment”) or that additional
Payments which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
such Overpayment will be treated for all purposes as a loan to you which you
will repay to Schwab on demand, together with interest at the applicable federal
rate provided in section 7872(f)(2) of the Code. However, no amount will be
payable by you to Schwab if and to the extent that such payment would not reduce
the amount which is subject to taxation under section 4999 of the Code. In the
event that the Auditors determine that an Underpayment has occurred, such
Underpayment will promptly be paid or transferred by Schwab to or for your
benefit, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code. Claims Procedure    You may file a claim for
benefits under the Plan by following the procedures prescribed by Schwab. If
your claim is denied, generally you will receive written or electronic
notification of the denial within 90 days of the date on which you filed the
claim. If special circumstances require more time to make a decision about your
claim, you will receive notification of when you may expect a decision. You may
appeal the denial by submitting to the Plan Administrator a written request for
review within 30 days of receiving notification of the denial. Your request
should include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you

 

6



--------------------------------------------------------------------------------

   may expect a decision. Plan Administration    The Plan Administrator has
discretionary authority to make all determinations related to this option and to
construe the terms of the Plan, the Notice of Stock Option Grant and this
Agreement. The Plan Administrator’s determinations are conclusive and binding on
all persons. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Schwab stock, the Compensation Committee, in its discretion,
may adjust the number of shares covered by this option and the exercise price
per share. Severability    In the event that any provision of this Agreement is
held invalid or unenforceable, the provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions), as such laws are applied to contracts
entered into and performed in Delaware. The Plan and Other Agreements    The
text of the Plan is incorporated in this Agreement by reference. This Agreement
and the Plan constitute the entire understanding between you and Schwab
regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement approved by the Compensation Committee and signed by
both parties. If there is any inconsistency or conflict between any provision of
this Agreement and the Plan, the terms of the Plan will control. Nothing in this
Agreement gives you the ability to negotiate or change the key terms and
conditions described above, in the Notice of Stock Option Grant and in the Plan.

 

7